EXHIBIT 10.2
EXECUTION COPY
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OTHERWISE DISPOSED OF
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SUCH ACT AND SUCH LAWS.
Senior Subordinated Note
due February 15, 2009 (except as provided herein)

     
Makers Corp.
   QuaTech, Inc. and DPAC Technologies
 
   
Payee
   Canal Mezzanine Partners, L.P.
 
   
Principal Amount
   $250,000
 
   
Stated Interest Rate
  13% per annum
 
   
Default Interest Rate
   16% per annum
 
   
Date of Note
   October 22, 2008
 
   
Made At
   Hudson, Ohio
 
   
Maturity Date
   February 15, 2009 (except as provided herein)
 
   
Payment Dates
   Interest : Last day of each month beginning October 31, 2008
 
   Principal: February 15, 2009 (except as provided herein)

 

 



--------------------------------------------------------------------------------



 



This is the Senior Subordinated Note due February 15, 2009 (the “Note”) provided
for in the Senior Subordinated Note and Warrant Purchase Agreement dated as of
February 15, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Purchase Agreement”) by and between the Payee, as purchaser,
and the Makers, as sellers.
This Note is one of the Related Documents referred to in the Purchase Agreement.
FOR VALUE RECEIVED, the Makers hereby promises to pay to the order of the Payee
the Principal Amount of TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000), together
with Interest, Prepayment Premium, if any, and Assessments (each as defined
herein or in the Purchase Agreement), upon the terms and subject to the
conditions set forth in this Note.
Section 1. Definitions and Miscellaneous Provisions
Any capitalized term used but not otherwise defined in this Note shall have the
definition given such term as set forth in the Purchase Agreement, which
definition is, to the extent applicable, incorporated herein by reference. The
provisions of Section 12 of the Purchase Agreement are applicable to this Note
and are incorporated herein by reference.
Section 2. Maturity and Pay Off
The unpaid Principal Amount of this Note, together with all accrued but unpaid
Interest and Assessments, shall be due and payable in full on the Maturity Date,
provided that if such unpaid Principal and Interest shall not have been
refinanced pursuant to a transaction with Payee or any affiliate thereof, or
otherwise repaid, on or before the Maturity Date (a “Refinancing”), then such
Principal Amount shall become due and payable in full on the Maturity Date set
forth in the Initial Note (January 31, 2013) and the Makers shall pay to the
Payee a $25,000 extension fee on the February 15, 2009 (such fee shall be the
joint and several liability of each of the Makers). Payment of the Principal
Amount and all accrued but unpaid Interest and Assessments may be Accelerated
upon the occurrence of an Event of Default as provided for in this Note. Upon
request of the Makers, the Payee will furnish to the Makers a letter setting
forth the amount of Principal Amount, Interest, Prepayment Premium and
Assessments required to pay this Note in full as of a specified Pay Off Date.
Section 3. Interest
Interest shall accrue on the unpaid Principal Amount from the date of this Note
through and including the Pay Off Date at the applicable interest rate
(“Interest”). All accrued but unpaid Interest shall be paid monthly in arrears
on each Payment Date specified above, commencing October 31, 2008.
At all times that the Default Interest Rate is not in effect, the interest rate
on this Note shall be a fixed rate per annum equal to the Stated Interest Rate.
Upon the occurrence of an Event of Default, this Note shall accrue interest at a
rate per annum equal to the Default Interest Rate unless the Payee elects, in
the sole exercise of its discretion, to waive imposition of the Default Interest
Rate by giving written notice of such election to the Makers (a “Default Rate
Waiver”). Absent a Default Rate Waiver, the interest rate on this Note shall be
a fixed rate per annum equal to the Default Interest Rate, and the Default
Interest Rate shall continue to be the interest rate on this Note until the
Event of Default has been remedied or waived and no other Default or Event of
Default is continuing, unremedied or unwaived, provided that the Note has not
been Accelerated.

 

2



--------------------------------------------------------------------------------



 



Notwithstanding any provision of this Note to the contrary: (i) in no event
shall the interest rate on this Note be a rate per annum in excess of the
maximum interest rate permissible under Applicable Law (including any applicable
interest rate ceiling imposed by United States Small Business Administration
regulations as applicable), and (ii) to the extent that Interest (or other
amounts paid with respect to this Note that are deemed to be Interest under
Applicable Law) results in Interest payments in excess of those permitted under
Applicable Law, such excess payments shall be applied first to the payment of
the unpaid Principal Amount, second to the payment of any other amounts due from
the Makers to the Payee, and third, if no other obligations are owing to the
Payee, then refunded to the Makers. The Makers agree that if such excess
payments are applied in the manner provided for in this paragraph, then to the
fullest extent permitted by Applicable Law, Payee shall not be subject to any
penalty provided for by any Applicable Law relating to charging or collecting
Interest in excess of that permitted by Applicable Law.
Interest shall accrue based upon: (i) the actual number of days elapsed over
each month, including any additional days elapsed because the scheduled Payment
Date fell on a day other than a Business Day; (ii) months consisting of thirty
(30) days each; (iii) quarters consisting of three (3) 30-day months, and
(iv) monthly compounding of any Interest or Assessment accrued but unpaid as of
each Payment Date.
Section 4. Principal Amount
The Principal Amount shall be paid in full on the Maturity Date Date (except as
set forth in Section 2 above).
Section 5. Prepayments
The Makers may prepay the Principal Amount in whole at any time; provided that
(i) the Makers deliver irrevocable written notice to the Payee at least thirty
(30) days prior to such prepayment, which notice shall include written
confirmation from the Makers that such prepayment is permissible under the
Senior Loan Agreement and (ii) each partial prepayment of Principal Amount shall
be equal to $100,000 or an integral multiple thereof.
If the Principal Amount is paid on or prior to the Maturity Date of Note, the
Makers shall pay all accrued but unpaid Interest.
If notice of prepayment is given, the Principal Amount to be prepaid as stated
in the notice, together with Interest accrued thereon through the date of
prepayment with respect to the Principal Amount prepaid and all unpaid
Assessments shall become due and payable on the date specified in the notice.

 

3



--------------------------------------------------------------------------------



 



Section 6. Late Payments
A payment of Principal Amount, Interest or Assessment shall be deemed to be a
Payment Default if such payment is not received prior to 2:00 p.m., Hudson, Ohio
time on the fifth day after such payment is due. The Payee may, in the sole
exercise of its discretion, by written notice to the Makers, assess a fee of
$500 for each Payment Date with respect to which there is a late payment to
reimburse the Payee for the cost of processing such late payment. Such late fee
shall be deemed to be an Assessment for purposes of this Note. The Payee may not
assess a late fee with respect to any Payment Date after payment of this Note is
Accelerated.
Section 7. Payments
Unless otherwise agreed by the Payee, all payments in connection with this Note
shall be made by wire transfer of immediately available funds to the account of
the Payee at or before 2:00 p.m. Hudson, Ohio time on each Payment Date. Any
wire transfer received by the Payee after 2:00 p.m. Hudson, Ohio time shall be
deemed to have been received by the Payee prior to such time on the next
Business Day.
Unless otherwise specified in writing by the Payee to the Makers, all such
payments shall be wired as follows:
Morgan Bank, N.A.
10 West Streetsboro Street
Hudson, Ohio 44236
ABA # 041202702
Account # 128075483
In the event that any scheduled Payment Date falls on a day other than a
Business Day, the Payment Date shall be deemed to be the following Business Day,
and such additional days shall be deemed to have elapsed for purposes of
computing Interest payable on such Payment Date.
Section 8. Events of Default
(a) Enumeration of Defaults. The occurrence of each of the following events
shall be an “Event of Default” for the purposes of this Note. An Event of
Default shall be deemed to continue until waived by written notice by the Payee
to the Makers or remedied by action of the Makers.
(b) Payment Default. The Makers default in the payment when due of any Principal
Amount, Interest or Assessment, and such default is not remedied (including the
payment of any Assessment) within the grace period provided for in Section 6 of
this Note (a “Payment Default”). A Payment Default shall be deemed to have
occurred notwithstanding the fact that the Payment Default results from
compliance with or enforcement of the Subordination Agreement.

 

4



--------------------------------------------------------------------------------



 



(c) Covenant Default. The Makers fail to observe or perform any affirmative
covenant, negative covenant (other than those described in clause 8(e) below),
reporting requirement or any other agreement set forth in the Purchase Agreement
or the Related Documents and such default is either (i) not remedied within
thirty (30) days after written notice of such default by the Payee or the
Makers, or (ii) is the third instance of a default under applicable subsection
of the Purchase Agreement or the Related Documents.
(d) Warranty Default. Any representation or warranty made by the Makers in the
Purchase Agreement or the Related Documents proves to have been untrue,
incomplete or misleading in any material respect when made or when deemed to
have been made and such breach is not remedied (if it is capable of being
remedied) within thirty (30) days after written notice of such default by the
Payee or the Makers.
(e) Financial Test Default; Certain Negative Covenants. (i) As of any applicable
date of determination, the Makers fail to satisfy any of the Financial Tests, or
(ii) the Makers fails to observe or perform any of the negative covenants set
forth in Sections 8.1 through 8.11 of the Purchase Agreement.
(f) Cross Default. The holder of any Indebtedness accelerates the payment of
such Indebtedness for any reason or the Makers default in the payment of any
Indebtedness with an unpaid principal amount in excess of $50,000, and such
default remains unremedied beyond the applicable grace period therefor,
regardless of whether (i) such default is waived by the obligee, (ii) payment of
any Indebtedness of the Makers is accelerated, (iii) the right of the Makers to
borrow money is suspended as a result of any such default, or (iv) any action to
enforce payment of any Indebtedness is commenced against the Makers or with
respect to any collateral securing such Indebtedness.
(g) Subordination Default. Any document with respect to the Senior Indebtedness
is amended or modified in violation of the Subordination Agreement, a blocking
period provided for in the Subordination Agreement is commenced, payment of any
amount due under this Note is prevented due to compliance with or enforcement of
the Subordination Agreement, any amounts previously paid to the Payee must be
repaid or held in trust by the Payee due to compliance with or enforcement of
the Subordination Agreement, or the Makers obtain forbearance with respect to
the payment of any principal or interest due under the Senior Indebtedness.
(h) Insolvency Default. The Makers: (i) discontinue the conduct of their
business; (ii) apply for or consents to the imposition of any Insolvency Relief;
(iii) voluntarily commence or consent to the commencement of an Insolvency
Proceeding; (iv) file an answer admitting the material allegations of any
involuntary commencement of an Insolvency Proceeding; (v) make a general
assignment for the benefit of its creditors; (vi) are unable or admits in
writing their inability to pay their debts as they become due; or (vii) have an
Insolvency Order entered against such Makers and such Insolvency Order is not
dismissed within thirty (30) days of its entry (each, an “Insolvency Default”).

 

5



--------------------------------------------------------------------------------



 



(i) Fraudulent Conveyance Default. The Makers: (i) conceal, remove or permit to
be concealed or removed all or any part of their property with the intent to
hinder, delay or defraud any of their creditors; (ii) make or permit any
conveyance of their material properties that would be deemed fraudulent to
creditors under any Insolvency Law or other Applicable Law; or (iii) have, while
such Makers are insolvent, cause or permit any of their creditors to obtain a
Lien on any of their property by legal proceedings or otherwise which is not
vacated within thirty (30) days.
(j) Judgments. A final, nonappealable judgment or judgments is or are entered
against the Makers in the aggregate amount of $50,000 or more on a claim or
claims not covered by insurance.
(k) Material Adverse Change. In the reasonable judgment of the Payee, any
material adverse change occurs in the financial condition or results of
operations of the Makers or the Makers’ ability to perform its obligations under
this Note, the Purchase Agreement or the Related Documents.
(l) Change in Control. A Change in Control of the Makers occurs.
(m) Failure of Enforceability. (i) The Makers shall contest or challenge the
validity or enforceability of this Note, the Purchase Agreement or the Related
Documents or (ii) this Note, the Purchase Agreement or the Related Documents
shall be declared in whole or in part invalid, void or unenforceable which
declaration would, individually or in the aggregate, materially reduce the
principal benefits of any breach of, or security provided by, this Note, the
Purchase Agreement or any Related Document to the Payee, or make the remedies
generally afforded thereby inadequate for the practical realization thereof.
Section 9. Remedies and Acceleration
(a) Remedies. Upon the occurrence of an Event of Default, the Payee shall have
(i) all rights and remedies granted to it under this Note, the Purchase
Agreement and the Related Documents, and (ii) all rights of a creditor under
Applicable Law (including the UCC). All such rights and remedies and the
exercise thereof shall be cumulative. No exercise of any such rights and
remedies shall be deemed to be exclusive or constitute an election of remedies.
(b) Purchase of Senior Indebtedness. If an event of default shall have occurred
and be continuing in respect of any Senior Indebtedness of the Makers, the Payee
shall have the option (but not the obligation), at any time, to purchase all,
but not less than all, of such Senior Indebtedness for an amount equal to the
then outstanding principal amount, plus accrued but unpaid interest with respect
thereto as of the date of such purchase, plus any unpaid fees and expenses then
owing with respect thereto. The purchase price so paid by the Payee shall
constitute an additional advance hereunder and shall be subject to the terms and
conditions of this Note, the Purchase Agreement and the Related Documents.
(c) Acceleration of Payment. Upon the occurrence of an Insolvency Default,
payment of this Note shall be Accelerated automatically and without notice. Upon
the occurrence and during the continuation of any other Event of Default, the
Payee may, in the sole exercise of its discretion, elect to cause payment of
this Note to be Accelerated by giving written notice of such election to the
Makers. Once payment of this Note has been Accelerated, such Acceleration may be
revoked only by the Payee, in the sole exercise of its discretion, by giving
written notice of revocation to the Makers.

 

6



--------------------------------------------------------------------------------



 



(d) Waiver of Default. No Default or Event of Default may be waived or shall be
deemed to have been waived except by written notice by the Payee to the Makers,
and any such waiver shall be applicable only to the specific Defaults or Events
of Default expressly identified in such notice and shall not be deemed to apply
to any other or subsequent Default or Event of Default. The Payee may grant or
withhold any such waiver in the sole exercise of its discretion, and may
condition such waiver upon the payment by the Makers of a premium, the grant of
additional security interests or the acceptance of other terms and conditions
under this Note or the Purchase Agreement. No course of dealing by the Payee, or
the failure, forbearance or delay by the Payee in exercising any of its rights
or remedies under this Note, the Purchase Agreement or any Related Document
shall operate as a waiver of any Default or Event of Default or of any right of
the Payee under this Note.
Section 10. Waivers
To the fullest extent permitted by Applicable Law, each Maker waives with
respect to this Note: presentment; demand and protest; and notice of
presentment, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal; and diligence
in collection. Each Maker agrees that the Payee may release all or any part of
the Collateral securing the payment of this Note; any guarantor or surety with
respect to this Note, or any other Maker from its obligation with respect to
this Note, all without notice to such Maker and without affecting in any way the
obligation of such Maker under this Note.
Section 11. Security for Payment
Payment of this Note is secured under the terms and subject to the conditions of
certain of the Related Documents. Nothing in this Note shall be deemed to
preclude the Payee from obtaining other or additional security for the payment
of this Note, to require the Payee to elect remedies or proceed against any
Collateral or guaranty before Accelerating payment of this Note or to take any
legal or other action to collect payment of this Note.
Section 12. Subordination Agreement
It is anticipated that the Payee and the Senior Lender will enter into a
Subordination Agreement in connection with the Senior Loan Agreement, pursuant
to which certain of the Payee’s rights under this Note and the Related Documents
will be subordinated to the Senior Lender. Nothing in this Note, the Purchase
Agreement or the Subordination Agreement shall grant to the Makers any rights as
a beneficiary under the Subordination Agreement nor any right to enforce any
provision of such agreement.

 

7



--------------------------------------------------------------------------------



 



Section 13. Collection and Assessment for Costs
The Makers shall reimburse the Payee for all reasonable costs and expenses
(including reasonable legal fees and disbursements) incurred by the Payee in
connection with the collection or attempted collection of the payment of this
Note through legal proceedings or otherwise following an Event of Default. All
such amounts shall be deemed to be Assessments for purposes of this Note.
Section 14. Amendment
This Note may not be amended, restated, supplemented or otherwise modified
except by an express written agreement executed and delivered by each Maker and
the Payee. Compliance with the covenants and other provisions of this Note may
not be waived or modified except by an express written consent signed and
delivered by the Payee.
Section 15. Governing Law
This Note was negotiated in the State of Ohio and accepted by the Payee in the
State of Ohio, and the purchase price for the Note shall be disbursed from the
State of Ohio. Each Maker agrees that the State of Ohio has a substantial
relationship to the transactions evidenced hereby and further agrees that this
Note shall be governed by and construed in accordance with the laws of the State
of Ohio, without regard to conflicts of laws principles.
Section 16. Waiver of Jury Trial
The Payee and each Maker, after consulting or having had the opportunity to
consult with legal counsel, knowingly, voluntarily and intentionally waive any
right any of them may have to a trial by jury in any Litigation. Neither the
Payee nor any Maker shall seek to consolidate, by counterclaim or otherwise, any
Litigation in which a jury trial has been waived with any other Litigation in
which a jury trial cannot be or has not been waived.
Section 17. Consent to Jurisdiction, Venue and Service of Process
The Payee and the Makers, each after having consulted or having had the
opportunity to consult with legal counsel, hereby knowingly, voluntarily,
intentionally, and irrevocably: (i) consents to the jurisdiction of the Common
Pleas Court of Summit County, Ohio and the United States District Court for the
Northern District of Ohio, Eastern Division with respect to any Litigation; (ii)
waives any objections to the venue of any Litigation in either such court;
(iii) agrees not to commence any Litigation except in either of such courts and
agrees not to contest the removal of any Litigation commenced in any other court
to either of such courts; (iv) agrees not to seek to remove, by consolidation or
otherwise, any Litigation commenced in either of such courts to any other court;
and (v) waives personal service of process in connection with any Litigation and
consents to service of process by registered or certified mail, postage prepaid,
addressed as provided in the Purchase Agreement.
Section 18. Confession of Judgment
Each Maker hereby authorizes any attorney at law to appear in any court of
record of the State of Ohio or any other state in the United States of America
at any time after this Note becomes due, whether by acceleration or otherwise,
and to waive the issuing and service of process and confess a judgment in favor
of the legal holder hereof against such Maker, or either or any one or more of
them, for the amount then appearing due upon this Note, together with costs of
suit and to release all errors and waive all right of appeal.

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this Note has been executed and delivered by and on behalf
each Maker, effective as of the Date of Note set forth above.
WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON THE CREDITOR’S PART TO COMPLY WITH THE
AGREEMENT, OR ANY OTHER CAUSE.

            Maker:

QUATECH, INC.
      By:   /s/ Steve Runkel         Steve Runkel,        Chief Executive
Officer        Maker:

DPAC TECHNOLOGIES CORP.
      By:   /s/ Steve Runkel         Steve Runkel,        Chief Executive
Officer     

 

9